AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT
for the

District of NEVADA —

United States of America

v. Case No. 2:21-mj-00506-DJA

BALDEMAR VILLASENOR-AGUILAR
Defendant

Newel Nee ee age ee

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. George, U.S. Courthouse

Place: 333 Las Vegas Blvd,, South | Courtroom No.: 3A

 

 

Las Vegas, NV 89101 .
Date and Time: 6/21/2021 3:00 p.m.

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: June 21, 2021

 

Judge's signature

DANIEL J. ALBREGTS, U.S. Magistrate Judge

 

Printed name and title

 

—_ FILED ——_ RECEIVED
——— ENTERED —~.— SERVED ON
COUNSEL/PARTIES OF RECORD

 

JUN 18 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: —__ DEPUTY

 

 

 
